Citation Nr: 1641330	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  07-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right hand disability, to include as secondary to a service-connected right shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to November 1974.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 2007 and July 2008.

In March 2011 and August 2012, the Board remanded the matter for additional evidentiary development. 

In June 2012, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the proceedings has been associated with the record. 

The Board observes that the issues of whether new and material evidence had been submitted to reopen claims for service connection for lumbar disc disease with low back pain and residuals of a cervical spine whiplash injury as well as entitlement to a total disability rating based on individual unemployability (TDIU) were previously remanded in August 2012.  In October 2014, the Veteran, through his representative indicated a desire to withdraw his pending appeal with respect to the lumbar spine and cervical spine disabilities.  Accordingly, these matters are no longer before the Board.  By means of a May 2015 rating decision, a TDIU was assigned.  This action constitutes a full grant of benefits sought on appeal with respect to the TDIU issue.  Accordingly, this matter is no longer before the Board.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the problems that he has with his right hand disability are secondary to his service-connected right shoulder disability.  In June 2012, he testified that his right shoulder joint locked at times and was difficult to release.  He testified that he was given an exercise by VA to try and release the shoulder joint lock, but when the exercise did not work, VA placed the Veteran's shoulder in hot wax.  The Veteran testified that his arm then started to swell really fast and swelled up; after everything subsided, the wax was taken off.  The Veteran testified that, two or three weeks later, his arm came back down normal and the shoulder released; however, his right hand then locked and would not straighten out, and some of his fingers curled.  He testified that, other than the index finger and thumb, the right hand fingers did not bend up or straighten out.  The Veteran also testified that he had no problems with his right hand during active service.  He is competent to describe his symptoms.

VA treatment records dated in August 2007 show complaints of right shoulder joint locked with intense sharp pain unrelieved by medication, and numbness and swelling in the right hand.  Records show a diagnosis of a right frozen shoulder in October 2007.  At that time, the Veteran complained that his entire arm was becoming painful, and that he could not hold anything with his right hand.  He reported right hand symptoms had been present for about three weeks.  Heat, ice, and medications gave temporary relief.  The assessment then was possible developing shoulder hand syndrome.  Right hand contractures were assessed in July 2008 and in September 2008, and were noted as improving with therapy in December 2008.  The Veteran's statements, as corroborated by VA treatment records, are deemed credible.

The Veteran was afforded a VA examination in November 2012 and the VA examiner diagnosed the Veteran with right carpal tunnel syndrome.  The VA examiner opined that a right hand disability was less likely than not incurred by the service-connected right shoulder disability.  He elaborated that the electromyography (EMG) reported shoulder ulnar entrapment at the elbow on the right sign with no signs of radiculopathy.  This was indicative of ulnar entrapment of the right elbow and not shoulder impairment.  However, the VA examiner did not address whether the Veteran's carpal tunnel syndrome was aggravated beyond its natural progression by the service-connected right shoulder dislocation and impingement syndrome.  Accordingly, a remand is required for a VA addendum opinion to determine whether the Veteran's carpal tunnel syndrome of the right upper extremity was aggravated beyond its natural progression by the service-connected right shoulder dislocation and impingement syndrome.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should refer the case to the VA examiner who conducted the November 2012 VA examination, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  The examiner should then provide an addendum opinion, responding to the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's carpal tunnel syndrome of the right upper extremity was permanently aggravated beyond its natural progression by the service-connected right shoulder dislocation and impingement syndrome?

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.  If further examination is necessary in order to provide an opinion, such should be scheduled.

2.  After ensuring that the requested development is completed, readjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




